      Case 1:20-cv-08078-VEC-BCM Document 17 Filed 01/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         1/4/21
BRIAN TOTIN,
             Plaintiff,
                                                 20-CV-8078 (VEC) (BCM)
        -against-
                                                 ORDER
NEST SEEKERS LLC,
             Defendant.

BARBARA MOSES, United States Magistrate Judge.

        The parties have informed the Court that they have reached a settlement. It is hereby

ORDERED that the settlement conference scheduled for 2:15 this afternoon is ADJOURNED

sine die.

Dated: New York, New York
       January 4, 2021
                                           SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge
Case 1:20-cv-08078-VEC-BCM Document 17 Filed 01/04/21 Page 2 of 2
